United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-3173
                                ___________

Ralph Weatherwax,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Larry Greaser; Joanne Reed; Marian     *
Ortbals; Macarthur Woodruff; Urban     *
Lock; Lynda Musgrove; Carl White;      *
Randy Mobley; Jane Livengood;          * Appeal from the United States
Amile Holmes; Carl Jarden; Roy L.      * District Court for the
Jones; Robert Berg; Billy Galloway;    * Western District of Missouri.
Nancy Bolin; Helen Joyce Jacobs;       *
Stanley Ruit; Terry Dunn; Speed;       *      [UNPUBLISHED]
Radar, Officer; John Callahan; Gary    *
Case; James Payne; Blair; Levoy        *
Schubbert; George Foster; Kelly        *
Malone; Henry Jones; Mike Smith;       *
Kenneth Hartley; James Weston;         *
Larry Anthony; Michael Alexander;      *
Rivers; Larkin; Miller; L. Smith,      *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: April 7, 1998
                           Filed: April 10, 1998
                               ___________

Before FAGG, BEAM, and HANSEN, Circuit Judge
                           ___________
PER CURIAM.

       Ralph Weatherwax appeals the denial of his motions for injunctive relief and the
dismissal by the district court1 of his 42 U.S.C. § 1983 action. After careful review of
the record and the parties& submissions, we conclude that the magistrate judge did not
exceed his authority, and that the district court did not abuse its discretion in denying
Weatherwax&s motions for recusal, and dismissing Weatherwax&s claims pursuant to
Fed. R. Civ. P. 11 and 41(b). See American Inmate Paralegal Ass&n v. Cline, 859 F.2d
59, 62 (8th Cir.), cert. denied, 488 U.S. 996 (1988); cf. Aziz v. Wright, 34 F.3d 587,
589 (8th Cir. 1994), cert. denied, 513 U.S. 1090 (1995). We also deny Weatherwax&s
motion on appeal for injunctive relief. Cf. Martin v. Sargent, 780 F.2d 1334, 1337 (8th
Cir. 1985). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-